Exhibit 10.1
POWERSECURE INTERNATIONAL, INC.
Summary Sheet of Compensation Paid to Non-Employee Directors

     
Cash Retainer:
  $36,000 per year
 
   
Board Chairman Fees:
  $25,000 per year
 
   
Committee Chairman Fees:
  $7,500 per year
 
   
Meeting Fees:
  $1,500 per meeting of a Committee of the Board, provided only one meeting fee
is payable per day, regardless of how many meetings are held that day
 
   
Restricted Stock Grants:
  Upon initial election or appointment, a number of restricted shares of Common
Stock equal to $100,000 divided by the average closing sale price of the Common
Stock over the prior year as reported on its principal trading stock exchange or
market, vesting in three equal annual installments commencing on the first
anniversary of election or appointment
 
   
 
  On the date of each Annual Meeting of Stockholders (unless first elected or
appointed on such date), $50,000 in fair market value on the date of grant
(based upon the closing sale price of the Common Stock as reported on its
principal stock trading exchange or market) of restricted shares of Common
Stock, vesting in four equal quarterly installments commencing three months
after the Annual Meeting

4